COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '
 IN RE: CATHOLIC DIOCESE OF EL                                 No. 08-13-00064-CV
 PASO (SAN LORENZO CHURCH),                     '
                                                            AN ORIGINAL PROCEEDING
                             Relator.           '
                                                                IN MANDAMUS
                                                '

                                                '

                                                '



                                           ORDER

       The Court has considered the Parties’ Agreed Motion to Consolidate Original Proceedings,

and concludes the motion should be GRANTED. The above styled and numbered cause shall be

consolidated with cause number 08-13-00061-CV, styled In Re: In Re: Heritage Operating, L.P.,

for purposes of filing a response and oral argument only.

       IT IS SO ORDERED this 3rd day of April, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.